DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The preliminary amendment filed 07/09/2021 is entered. All the claims have been examined on the basis of the merits of the claims. 
Priority
The present application is a 371 of PCT/CN2020109193 filed on 08/14/2020 which claims priority from CN201910750939 filed in China on 08/14/2019. A certified copy of foreign priority application was received on 07/09/2021. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2022 is considered and attached. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of claim 1 recites the following features: 
A touch substrate, comprising. a base and a first electrode layer, a dielectric layer and a second electrode layer that are stacked in sequence on the base;  wherein the first electrode layer has a plurality of first auxiliary regions that extend in a first direction and are alternately arranged in sequence in a second direction, and the second electrode layer has a plurality of second electrode regions and a plurality of second auxiliary regions that extend in the second direction and are alternately arranged in sequence in the first direction, the  first direction intersects the second 

The invention of claim 20 recites the following features: 
A touch substrate having a touch region and a peripheral region surrounding the touch region, the touch substrate comprising a base, and a black matrix layer, a first electrode layer, a dielectric layer and a second electrode layer that are stacked in sequence  on the base;  wherein the black matrix layer is located in the peripheral region; the first electrode layer has plurality of first electrode regions and a plurality of first auxiliary regions that extend in a first direction and are alternately arranged in sequence in a second direction and the second electrode layer has a plurality of second electrode regions and a plurality of second auxiliary regions that extend in the second direction, and are alternately arranged in sequence the first direction intersecting the second 
 the second mesh electrode includes a plurality of third mesh sub-electrodes and a plurality of fourth mesh sub-electrodes that are alternately arranged in the second direction and are electrically connected in sequence; and region where each third mesh sub-electrode is located overlaps a first electrode region,  a region where each fourth mesh sub-electrode is located overlaps a first auxiliary region;  in the first electrode layer no mesh electrode is provided in a region overlapping the region where  the fourth mesh sub-electrode is located  in the first auxiliary region, and a region overlapping the second auxiliary region in the first auxiliary region is provided with a third mesh electrode that belongs to the first electrode layer, and the third mesh electrode is electrically insulated from the first mesh electrode;  in the second electrode layer, no mesh electrode is provided in a region overlapping  the region where the second mesh sub-electrode is located  in the second auxiliary region, and a region overlapping the first auxiliary region in the second auxiliary region is provided with a fourth mesh PATENTAtty Docket No.: 211438PCT/US-JDF-I/C/N App. Ser. No.: TBD electrode that belongs to the second 

In regards to claim 1, CHEN et al., (US-20190187825-A1, hereinafter as, CHEN) discloses a touch panel having first and second metal meshes wherein the first metal meshes have a first density on the first electrodes, the second metal meshes have a second density on the second electrodes, and the first density is different from the second density, fig. 2A, claim 7. However, CHEN fails to disclose first auxiliary regions and the second auxiliary regions as claimed with the corresponding structures. As result, CHEN fails to disclose in particular, among other features, “a region where each first mesh sub-electrode is located overlaps a second electrode region, a region where each second mesh sub-electrode is located overlaps a second auxiliary region, and a region where each third mesh sub-electrode is located overlaps a first electrode region, a region where each fourth mesh sub-electrode is located overlaps a first auxiliary region.” 
Accordingly, the independent claim 1 is allowed. The dependent claims 2-19 are also allowed based on their respective dependencies from the independent claim. 
 CHEN discloses a touch panel which would be applied to a commercial display apparatus, para 0014, having first and second metal meshes wherein the first metal meshes have a first density on the first electrodes, the second metal meshes have a second density on the second electrodes, and the first density is different from the second density, fig. 2A, claim 7.
However, CHEN fails to disclose first auxiliary regions and the second auxiliary regions as claimed with the corresponding structures. As result, CHEN fails to disclose in particular, among other features, “in the first electrode layer no mesh electrode is provided in a region overlapping the region where  the fourth mesh sub-electrode is located  in the first auxiliary region, and a region overlapping the second auxiliary region in the first auxiliary region is provided with a third mesh electrode that belongs to the first electrode layer, and the third mesh electrode is electrically insulated from the first mesh electrode;  in the second electrode layer, no mesh electrode is provided in a region overlapping  the region where the second mesh sub-electrode is located  in the second auxiliary region, and a region overlapping the first auxiliary region in the second auxiliary region is provided with a fourth mesh PATENTAtty Docket No.: 211438PCT/US-JDF-I/C/N App. Ser. No.: TBD electrode that belongs to the second electrode layer, and the second electrode layer is electrically insulated from the second mesh electrode.”
Accordingly, the independent claim 20 is allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627